Exhibit 10.14

 

SECOND AMENDMENT TO LEASE

(5601 Lindero Canyon Road)

 

THIS SECOND AMENDMENT TO LEASE (“Second Amendment”) is made and entered into as
of the 23rd day of May, 2003, by and between ARDEN REALTY FINANCE PARTNERSHIP,
L.P., a California limited partnership (“Landlord”) and DIGITAL INSIGHT
CORPORATION, a Delaware corporation (“Tenant”).

 

R E C I T A L S:

 

A. Landlord and Tenant entered into that certain Standard Office Lease dated as
of March 6, 2000 (the “Original Lease”), as amended by that certain First
Amendment to Standard Office Lease dated as of February 15, 2001 (“First
Amendment”), whereby Landlord leased to Tenant and Tenant leased from Landlord
certain office space located in that certain building located and addressed at
5601 Lindero Canyon Road, Westlake Village, California (the “Building”). The
Original Lease, as amended by the First Amendment, may be referred to herein as
the “Lease”.

 

B. By this Second Amendment, Landlord and Tenant desire to extend the Term of
the Lease and to otherwise modify the Lease as provided herein.

 

C. Unless otherwise defined herein, capitalized terms as used herein shall have
the same meanings as given thereto in the Original Lease.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

A G R E E M E N T:

 

1. The Premises. Landlord and Tenant hereby agree that pursuant to the Lease,
Landlord currently leases to Tenant and Tenant currently leases from Landlord
that certain office space in the Building containing 52,130 rentable square feet
located on the first (1st) floor of the Building and known as Suite 100 (the
“Premises”), as outlined on Exhibit ”A” to the Original Lease.

 

2. Term.

 

2.1. Extended Term. The Expiration Date shall be extended such that the Lease
shall terminate on May 31, 2011 (“New Termination Date”), subject to early
termination as provided in Section 2.2 below and subject to extension as
provided in Section 9 below. The period from April 8, 2005 through the New
Termination Date specified above, shall be referred to herein as the “Extended
Term.”

 

2.2. Termination Option. Provided Tenant fully and completely satisfies each of
the conditions set forth in this Section 2.2, Tenant shall have the option
(“Termination Option”) to terminate the Lease (as amended by this Second
Amendment) effective as of May 31, 2008 (“Termination Date”) only. In order to
exercise the Termination Option, Tenant must fully and completely satisfy each
and every one of the following conditions: (a) Tenant must give Landlord written
notice (“Termination Notice”) of its exercise of the Termination Option, which
Termination Notice must be delivered to Landlord on or before August 31, 2007,
(b) at the time of the Termination Notice, Tenant shall not be in default under
the Lease (as amended by this Second Amendment) after notice and expiration of
applicable cure periods, and (c) Tenant shall pay to Landlord a termination fee
(“Termination Fee”) in the amount of Seven Hundred Forty-Five Thousand Dollars
($745,000.00). However, if as of the date of the Termination Notice, (1)
Landlord has paid to Tenant the Proposition 13 Purchase Price pursuant to
Section 5.4 below, then the Termination Fee shall be increased by that portion
of the Proposition 13 Purchase Price applicable to the period after the
Termination Date, or (2) Tenant



--------------------------------------------------------------------------------

has exercised its right of first offer pursuant to Article 32 of the Original
Lease (as amended by Section 10 below), then the Termination Fee shall be
increased by the sum of (A) the discounted present value (using a discount
factor of ten percent (10%) per annum) of an amount equal to six (6)
installments of monthly Basic Rental for the First Offer Space at the rate which
would have been payable by Tenant for the First Offer Space for the first six
(6) months after the Termination Date and (B) the unamortized amount, as of the
Termination Date, of any out-of-pocket sums expended by Landlord in connection
with any such expansion (including, without limitation, any sums expensed by
Landlord to improve the First Offer Space and any brokerage commissions incurred
by Landlord in connection with such expansion) with such amortization to be
calculated over an amortization period from the effective date of Tenant’s lease
of the First Offer Space until May 31, 2011, based upon equal monthly payments
of principal and interest throughout such amortization period, with interest
imputed on the outstanding principal balance at the rate of ten percent (10%)
per annum. Fifty percent (50%) of the Termination Fee must be paid by Tenant to
Landlord concurrently with Tenant’s delivery of the Termination Notice (as a
further condition to Tenant’s exercise of the Termination Option), and the
remaining fifty percent (50%) of the Termination Fee shall be paid by Tenant to
Landlord within three (3) months after the date of delivery of the Termination
Notice. Tenant’s delivery of the Termination Fee to Landlord shall not relieve
Tenant of its obligation to make all other payments to Landlord due under the
Lease (as amended by this Second Amendment) through the Termination Date.
Notwithstanding anything contained in this Section 2.2 to the contrary, in the
event Tenant fails to deliver the remaining fifty percent (50%) of the
Termination Fee to Landlord within three (3) months after the date of delivery
of the Termination Notice, Landlord shall have the option to either (i) deem the
Termination Notice rescinded, in which case the Lease (as amended by this Second
Amendment) shall continue in full force and effect for the remainder of the
Extended Term and Landlord shall forthwith refund to Tenant the initial fifty
percent (50%) of the Termination Fee previously paid by Tenant less any
out-of-pocket expenses Landlord may have incurred in marketing and attempting to
lease the Premises to a successor tenant(s) after Landlord’s receipt of Tenant’s
Termination Notice (e.g., advertising costs, costs of printing marketing
materials and attorneys fees and space planning costs incurred in connection
with potential transactions with a successor tenant(s)), or (ii) deem the Lease
(as amended by this Second Amendment) terminated as of the Termination Date and
pursue any remedies Landlord may have against Tenant for failure to pay such
portion of the Termination Fee.

 

3. Monthly Basic Rental. Notwithstanding anything to the contrary in the Lease,
during the Extended Term, Tenant shall pay, in accordance with the provisions of
this Section 3 and subject to abatement pursuant to Section 4 below, monthly
Basic Rental for the Premises as follows:

 

Period

--------------------------------------------------------------------------------

   Monthly Basic Rental


--------------------------------------------------------------------------------

  

Monthly Basic Rental Per

Rentable Square Foot

--------------------------------------------------------------------------------

04/08/05 – 05/31/06

   $ 59,428.20    $ 1.14

06/01/06 – 11/30/08

   $ 64,641.20    $ 1.24

12/01/08 – 05/31/11

   $ 69,854.20    $ 1.34

 

4. Rental Abatement. Notwithstanding anything to the contrary contained in the
Lease or in this Second Amendment, and provided that Tenant faithfully performs
all of the terms and conditions of the Lease, as amended by this Second
Amendment, Landlord hereby agrees to abate Tenant’s obligation to pay monthly
Basic Rental from April 8, 2005 through May 31, 2005. During such abatement
period, Tenant shall still be responsible for the payment of all of its other
monetary obligations under the Lease, as amended by this Second Amendment. In
the event of a default by Tenant under the terms of the Lease, as amended by
this Second Amendment, that results in early termination pursuant to the
provisions of Article 19 of the Original Lease, then as a part of the recovery
set forth in Article 20 of the Original Lease, Landlord shall be entitled to the
recovery of the monthly Basic Rental that was abated under the provisions of
this Section 4.

 

5. Tax Costs.

 

5.1. Reassessment. Notwithstanding anything to the contrary contained in the
Lease, in the event that during the Extended Term, any sale, refinancing, or
“change in ownership” (as defined in California Revenue and Taxation Code
Section 60, et seq.) of the Real

 

-2-



--------------------------------------------------------------------------------

Property is consummated, and as a result thereof, and to the extent that in
connection therewith, the Real Property is reassessed (the “Reassessment”) for
real estate tax purposes by the appropriate governmental authority pursuant to
the terms of Proposition 13, then the following provisions shall apply to such
Reassessment of the Real Property.

 

5.2. Tax Increase. For purposes of this Section 5, the term “Tax Increase” shall
mean that portion of the Tax Costs, after taking into account the Reassessment,
which is attributable solely to the Reassessment. Accordingly, the term Tax
Increase shall not include any portion of the Tax Costs which (i) is
attributable to the initial assessment of the value of the Real Property, the
Base, Shell and Core of the Building or the tenant improvements located in the
Building, (ii) is attributable to assessments which were pending immediately
prior to the Reassessment which assessments were conducted during, and included
in, such Reassessment or (iii) is attributable to the annual inflationary
increase of real estate taxes permitted to be assessed annually under
Proposition 13.

 

5.3. Protection. During the period from April 8, 2003 through May 31, 2008, any
Tax Increase shall be excluded from Tax Costs. During the period from June 1,
2008 through May 31, 2009, seventy-five percent (75%) of any Tax Increase shall
be excluded from Tax Costs. During the period from June 1, 2009 through May 31,
2010, fifty percent (50%) of any Tax Increase shall be excluded from Tax Costs.
During the period from June 1, 2010 through the New Termination Date,
twenty-five percent (25%) of any Tax Increase shall be excluded from Tax Costs.

 

5.4. Landlord’s Purchase of Protection. The amount of Tax Costs which Tenant is
not obligated to pay or will not be obligated to pay during the Extended Term in
connection with a particular Reassessment pursuant to the terms of Section 5.3
above, shall be sometimes referred to hereafter as a “Proposition 13 Protection
Amount.” If the occurrence of a Reassessment is reasonably foreseeable by
Landlord and the Proposition 13 Protection Amount attributable to such
Reassessment can be reasonably quantified or estimated for each Lease Year
commencing with the Lease Year in which the Reassessment will occur, the terms
of this Section 5.4 shall apply to each such Reassessment. Upon notice to
Tenant, Landlord shall have the right to purchase the Proposition 13 Protection
Amount relating to the applicable Reassessment (the “Applicable Reassessment”),
at any time during the Extended Term, by paying to Tenant an amount equal to the
Proposition 13 Purchase Price, as that term is defined below, provided that the
right of any successor of Landlord to exercise its right of repurchase hereunder
shall not apply to any Reassessment which results from the event pursuant to
which such successor of Landlord became the Landlord under the Lease. As used
herein, “Proposition 13 Purchase Price” shall mean the present value of the
Proposition 13 Protection Amount remaining during the Extended Term, as of the
date of payment of the Proposition 13 Purchase Price by Landlord. Such present
value shall be calculated (i) by using the portion of the Proposition 13
Protection Amount attributable to each remaining Lease Year (as though the
portion of such Proposition 13 Protection Amount benefited Tenant at the end of
each Lease Year), as the amounts to be discounted, and (ii) by using discount
rates for each amount to be discounted equal to (A) the prime interest rate, as
reported in the Wall Street Journal as of the date of Landlord’s exercise of its
right to purchase, as set forth in this Section 5.4, plus (B) two percent (2%)
per annum. Upon such payment of the Proposition 13 Purchase Price, the
provisions of Section 5.3 above shall not apply to any Tax Increase attributable
to the Applicable Reassessment. Since Landlord is estimating the Proposition 13
Purchase Price because a Reassessment has not yet occurred, then when such
Reassessment occurs, if Landlord has underestimated the Proposition 13 Purchase
Price, then upon notice by Landlord to Tenant, Tenant’s Basic Rental next due
shall be credited with the amount of such underestimation, and if Landlord
overestimates the Proposition 13 Purchase Price, then upon notice by Landlord to
Tenant, Tenant’s Basic Rental next due shall be increased by the amount of the
overestimation.

 

6. Condition of the Premises. Except as set forth in Section 7 below, Tenant
hereby agrees to accept the Premises in its “as-is” condition. Tenant also
acknowledges that Landlord has made no representation or warranty regarding the
condition of the Premises.

 

7. Refurbishment of the Premises. Notwithstanding anything to the contrary
contained herein, Tenant shall be entitled to renovate the then-existing tenant
improvements in the Premises in accordance with this Section 7. In connection
therewith, Tenant shall be entitled to a one-time tenant refurbishment allowance
(the “Refurbishment Allowance”) in the amount of Seven Dollars ($7.00) per
rentable square foot of the Premises for the costs relating to the

 

-3-



--------------------------------------------------------------------------------

design and construction of renovations to the then-existing tenant improvements
in the Premises that are to be permanently affixed to the Premises (the
“Refurbished Improvements”). In no event shall Landlord be obligated to make
disbursements under this Section 7 in a total amount which exceeds the
Refurbishment Allowance, and in no event shall Tenant be entitled to any credit
for any unused portion of the Refurbishment Allowance (except for the Rent
Credit and the Calabasas Allowance as provided in Section 7.2.3 below) not
applied by Tenant by December 31, 2006.

 

7.1. Refurbishment Allowance Items. The Refurbishment Allowance shall be
disbursed by Landlord for costs incurred to design and construct the Refurbished
Improvements (collectively the “Refurbishment Allowance Items”), including
without limitation, payment of the fees of the architect and engineer(s)
retained by Tenant (if any), in connection with the preparation of the plans and
specifications prepared for the Refurbished Improvements (“Refurbishment
Drawings”). In addition, the Refurbishment Allowance Items may include
architectural fees, permit fees, costs of installation of cabling and internal
relocation fees (collectively “Soft Costs”); provided, however, that such Soft
Costs shall not exceed Three and 50/100 Dollars ($3.50) per rentable square foot
of the Premises.

 

7.2. Disbursement of Refurbishment Allowance. During the construction of the
Refurbished Improvements, but not prior to April 8, 2005, Landlord shall make
monthly disbursements of the Refurbishment Allowance for Refurbishment Allowance
Items as follows:

 

7.2.1 Monthly Disbursements. On or before the first day of each calendar month
during the construction of the Refurbished Improvements, Tenant may deliver to
Landlord: (i) a request for payment of Tenant’s general contractor
(“Contractor”) and such Contractor (if Tenant elects to retain a general
contractor, provided that Tenant must retain a general contractor if Landlord
reasonably determines that one is necessary given the scope of the job) shall be
subject to Landlord’s prior written approval, which approval shall not be
unreasonably withheld, delayed or conditioned, and which request shall be
approved by Tenant, in a form to be provided by Landlord; (ii) invoices from all
subcontractors, laborers, materialmen and suppliers (together with the
Contractor (if applicable) “Tenant’s Agents”), for labor rendered and materials
delivered to the Premises; and (iii) executed conditional mechanics’ lien
releases from all of Tenant’s Agents which shall comply with the appropriate
provisions, as reasonably determined by Landlord, of the California Civil Code.
In addition, Tenant shall deliver to Landlord a copy of Tenant’s construction
contract with the Contractor or a schedule of values for the construction job
indicating a breakdown by trade. Within thirty (30) days after the later of
Landlord’s receipt of all the information listed in this Section 7.2.1 above or
April 8, 2005, Landlord shall deliver a check payable jointly to Tenant and
Tenant’s Agents in payment of the lesser of: (A) the amounts so requested by
Tenant, as set forth in this Section 7.2.1 above, less a ten percent (10%)
retention (the aggregate amount of such retentions to be known as the “Final
Retention”), and (B) the balance of any remaining available portion of the
Refurbishment Allowance (not including the Final Retention), provided that
Landlord, in its exercise of its commercially reasonable judgment, does not
dispute any request for payment based on non-compliance of any work with the
Refurbishment Drawings or due to any substandard work. Landlord’s payment of
such amounts shall not be deemed Landlord’s approval or acceptance of the work
furnished or materials supplied as set forth in Tenant’s payment request.
Notwithstanding the foregoing, if the applicable construction contract does not
provide for a Final Retention, then Landlord shall not withhold a retention from
the amount of such payments to Tenant and subsection 7.2.1(A) above shall not
apply.

 

7.2.2 Final Retention. Subject to the provisions of this Tenant Work Letter, a
check for the Final Retention (if applicable as described in the last sentence
of Section 7.2.1 above) payable to Tenant (or, at Tenant’s option, jointly to
Tenant and Tenant’s Agents) shall be delivered by Landlord to Tenant following
the completion of the construction of the Refurbished Improvements (but not
prior to April 8, 2005), provided that (i) Tenant delivers to Landlord properly
executed unconditional mechanics’ lien releases in compliance with both
California Civil Code Section 3262(d)(2) and either Section 3262(d)(3) or
Section 3262(d)(4), (ii) Landlord has determined that no substandard work exists
which adversely affects the mechanical, electrical, plumbing, heating,
ventilating and air conditioning, life-safety or other systems of the Building,
the curtain wall of the Building, the structure or exterior appearance of the
Building, or any other tenant’s use of such tenant’s leased premises in the
Building and (iii) the architect delivers to Landlord a certificate, in a form
reasonably acceptable to Landlord, certifying that the construction of the
Refurbished Improvements in the Premises has been substantially completed.

 

-4-



--------------------------------------------------------------------------------

7.2.3 Unused Allowance. Except as provided below in this Section 7, Landlord
shall only be obligated to make disbursements from the Refurbishment Allowance
to the extent costs are incurred by Tenant for Refurbishment Allowance Items.
All Refurbishment Allowance Items for which the Refurbishment Allowance has been
made available shall be deemed Landlord’s property. Notwithstanding the
foregoing, if Tenant uses less than the entire amount of the Refurbishment
Allowance for Refurbishment Allowance Items, then Tenant may request, by
providing written notice (“Request Notice”) to Landlord at any time after
January 1, 2006 but no later than December 31, 2006, an amount (“Rent Credit”)
equal to the lesser of the following amounts: (A) the remaining portion of the
Refurbishment Allowance and (B) an amount equal to Three and 50/100 Dollars
($3.50) per rentable square foot of the Premises. If Tenant timely delivers a
Request Notice, the Rent Credit will be proportionately applied in equal amounts
as a credit to Tenant’s monthly Basic Rental obligation for twenty-four (24)
months, commencing with the first day of the month following Landlord’s receipt
of the Request Notice. In addition, Tenant shall have the option in the Request
Notice, to the extent such amount is available as a part of the Rent Credit, to
request that up to Two Dollars ($2.00) per rentable square foot of the Premises
(“Calabasas Allowance”) be added to Tenant’s refurbishment allowance for
permanently affixed improvements under the Calabasas Amendment (as defined in
Section 8 below), in which case the Calabasas Allowance shall be deducted from
the Rent Credit. If Tenant timely requests the Calabasas Allowance in the
Request Notice, the disbursement of the Calabasas Allowance will be governed by
the terms and conditions of the Calabasas Amendment. Upon request from Landlord,
Tenant shall execute commercially reasonable documentation regarding the
application of the Rent Credit and/or the Calabasas Allowance.

 

7.2.4 Other Terms. All drafts of the Refurbishment Drawings shall be subject to
Landlord’s prior written approval, which approval shall not be unreasonably
withheld, delayed or conditioned. In addition, all of Tenant’s Agents shall be
subject to Landlord’s prior written approval (which approval shall not be
unreasonably withheld, delayed or conditioned), except that subcontractors of
Landlord’s selection shall be retained by the Contractor to perform all
lifesafety, mechanical, electrical, plumbing, structural and heating,
ventilation and air conditioning work, provided that (i) the pricing from the
aforementioned subcontractors is competitive, and (ii) Landlord shall not be
entitled to designate the subcontractor retained to change or modify lighting
fixtures, ballasts and bulbs. Landlord shall not impose a coordination fee for
Landlord’s review and supervision of the construction of the Refurbished
Improvements, unless due to extraordinary requirements (e.g., structural
requirements requiring review by a structural engineer) Landlord deems it
necessary to hire outside experts for such review and supervision, in which
case, Landlord’s out-of-pocket costs only, without mark-up, for such outside
experts will be deducted from the Refurbishment Allowance. Except as expressly
provided in this Section 7, the terms and conditions of Article 9 of the
Original Lease shall apply to the Refurbished Improvements and Tenant’s
construction thereof.

 

7.3. No Constructive Eviction; No Rent Abatement. Tenant acknowledges that the
work to be performed by Tenant pursuant to this Section 7 above shall be
performed during the Extended Term, that Tenant shall be entitled to (but shall
not be obligated to) conduct business throughout the course of construction of
such renovations and that Tenant shall not be entitled to any abatement of rent
(except as provided in Section 7.2.3 above), nor shall Tenant be deemed to be
constructively evicted from the Premises, as a result of the construction of
such renovations.

 

8. Contingency. This Second Amendment is expressly contingent upon consummation
of a Lease Amendment (“Calabasas Amendment”) extending the term (so that it is
coterminous with the Extended Term) for that certain office space currently
leased by Tenant at 26025 Mureau Road, Calabasas, California, pursuant to that
certain Standard Office Lease dated August 4, 1997, as amended (as so amended,
the “Calabasas Lease”) by and between Arden Realty Finance III, L.L.C. (an
Affiliate of Landlord) and Tenant (“Contingent Transaction”). In the event that
Arden Realty Finance III, L.L.C. and Tenant do not consummate the Contingent
Transaction, this Second Amendment shall be null and void. Landlord agrees that
Landlord shall not execute and deliver this Second Amendment to Tenant unless
Landlord also executes and delivers to Tenant the Calabasas Amendment.

 

-5-



--------------------------------------------------------------------------------

9. Option to Extend. Tenant shall retain the right to further extend the
Extended Term for an additional five (5) year period pursuant to the terms of,
and subject to, Article 31 of the Original Lease; provided, however, that (a)
all references contained in Article 31 of the Original Lease to the initial
Lease Term shall be revised to the Extended Term, (b) the first sentence of
Section 31(a) of the Original Lease is revised so that Tenant has one (1) option
to extend the Extended Term, (c) the second sentence of Section 31(a) of the
Original Lease is hereby deleted, (d) the phrase “ninety-five percent (95%) of”
is inserted after the word “to” in the first sentence of Section 31(b) of the
Original Lease and (e) all references contained in Article 31 of the Original
Lease to the “first Option Term” are hereby deleted.

 

10. Right of First Offer. Tenant shall retain its right of first offer during
the Extended Term pursuant to the terms of, and subject to, Article 32 of the
Original Lease; provided, however, that (a) all references contained in Article
32 of the Original Lease to the initial Lease Term shall be revised to the
Extended Term and (b) all references contained in Article 32 of the Original
Lease to the phrase “(or first Option Term, as applicable)” are hereby deleted.

 

11. Signage. Subject to this Section 11 and Article 33 of the Original Lease,
and provided that Tenant is not in default under the Lease, as amended, after
any applicable notice and cure period, Tenant shall have the right, at Tenant’s
sole cost and expense, to maintain Tenant’s Signage throughout the Extended
Term. Notwithstanding anything to the contrary contained in the Lease or this
Second Amendment, in the event that at any time during the Extended Term (or the
Option Term, if applicable), Tenant fails to occupy at least 15,000 rentable
square feet in the Building, Tenant’s right to Tenant’s Signage shall thereupon
terminate and Tenant shall be responsible for the costs of removal of Tenant’s
Signage as provided in Section 33(c) of the Original Lease. In addition, in the
event that at any time during the Extended Term (or the Option Term, if
applicable), Tenant fails to occupy at least 30,000 rentable square feet in the
Building, Tenant’s right to the Building-top signage shall thereupon terminate
and Tenant shall be responsible for the costs of removal of the Building-top
signage as provided in Section 33(c) of the Original Lease.

 

12. Brokers. Each party represents and warrants to the other that no broker,
agent or finder negotiated or was instrumental in negotiating or consummating
this Second Amendment, other than The Staubach Company-Los Angeles, Inc. Each
party further agrees to defend, indemnify and hold harmless the other party from
and against any claim for commission or finder’s fee by any entity who claims or
alleges that they were retained or engaged by the first party or at the request
of such party in connection with this Second Amendment.

 

13. Defaults. Tenant hereby represents and warrants to Landlord that, as of the
date of this Second Amendment, Tenant is in full compliance with all terms,
covenants and conditions of the Lease and that there are no breaches or defaults
under the Lease by Landlord or Tenant, and that Tenant knows of no events or
circumstances which, given the passage of time, would constitute a default under
the Lease by either Landlord or Tenant.

 

14. No Further Modification. Except as set forth in this Second Amendment, all
of the terms and provisions of the Lease shall apply during the Extended Term
and shall remain unmodified and in full force and effect. Effective as of the
date hereof, all references to the “Lease” shall refer to the Lease as amended
by this Second Amendment.

 

15. Additional Exclusions to Operating Costs. In addition to the exclusions to
Operating Cost noted in Article 3(c)(ii) of the Original Lease, Operating Costs
shall not include the following: (1) Costs associated with the operation of the
business of the ownership or entity which constitutes “Landlord”, as
distinguished from the costs of Building operations, including, but not limited
to, partnership accounting and legal matters, costs of defending any lawsuits
with any mortgagee (except as the actions of Tenant may be in issue), costs of
selling, syndicating, financing, mortgaging or hypothecating any of Landlord’s
interests in the Building, costs of any disputes between Landlord and its
employees (if any) not engaged in Building operation, disputes of Landlord with
Building management, or outside fees paid in connection with disputes with other
tenants; (2) Costs incurred in connection with the construction of the Building
or in connection with any major voluntary change in the Building, including but
not limited to correcting defects in or inadequacy of the initial design or
construction of the Building; (3) Costs associated with replacement and/or
capital repairs to the roof; (4) Expenses directly resulting from the gross
negligence of Landlord, its agents, servants or employees; (5) Legal fees, space
planners’ fees and advertising expenses; (6) Any bad debt loss, rent loss, or
reserves for bad

 

-6-



--------------------------------------------------------------------------------

debts or rent loss; (7) Fines, penalties, and interest (other than interest on
the amortization of those capital items includable in Operating Costs pursuant
to the Lease); (8) Amounts paid as ground rental by Landlord; (9) Rentals and
other related expenses incurred in leasing air conditioning systems, elevators
or other equipment ordinarily considered to be of a capital nature, except
equipment not affixed to the Building which is used in providing janitorial or
similar services; and (10) Electric power costs for which any tenant directly
contracts with the local public service company.

 

16. Damage or Destruction. Effective as of the date of this Second Amendment,
Article 16 of the Original Lease shall be deleted and the following shall be
substituted:

 

Within sixty (60) days after the date Landlord learns of the necessity for
repairs as a result of damage, Landlord shall notify Tenant (“Damage Repair
Estimate”) of Landlord’s estimated assessment of the period of time in which the
repairs will be completed. If the Project is damaged by fire or other insured
casualty and the insurance proceeds have been made available therefor by the
holder or holders of any mortgages or deeds of trust covering the Premises or
the Project, the damage shall be repaired by Landlord to the extent such
insurance proceeds are available therefor and provided the Damage Repair
Estimate indicates that repairs can be completed within one hundred eighty (180)
days after the necessity for repairs as a result of such damage becomes known to
Landlord, without the payment of overtime or other premiums, and until such
repairs are completed rent shall be abated in proportion to the part of the
Premises which is unusable by Tenant in the conduct of its business (but there
shall be no abatement of rent by reason of any portion of the Premises being
unusable for a period equal to one (1) day or less). However, (a) if the portion
of the Premises which is usable by Tenant in the conduct of its business is not
sufficient to allow Tenant to effectively conduct its business therein, and if
Tenant does not conduct its business from such remaining portion, then rent for
the entire Premises shall be abated until such repairs are completed, and (b)
notwithstanding anything to the contrary contained herein, if the damage is due
to the fault or neglect of Tenant, its employees, agents, contractors, guests,
invitees and the like, there shall be no abatement of rent, unless and to the
extent Landlord receives rental income insurance proceeds. Upon the occurrence
of any damage to the Premises, Tenant shall assign to Landlord (or to any party
designated by Landlord) all insurance proceeds payable to Tenant under Section
14(a)(ii)(A) above; provided, however, that if the cost of repair of
improvements within the Premises by Landlord exceeds the amount of insurance
proceeds received by Landlord from Tenant’s insurance carrier, as so assigned by
Tenant, such excess costs shall be paid by Tenant to Landlord prior to
Landlord’s repair of such damage. If, however, the Damage Repair Estimate
indicates that repairs cannot be completed within one hundred eighty (180) days
after the necessity for repairs as a result of such damage becomes known to
Landlord without the payment of overtime or other premiums, Landlord may, at its
option, either (i) make such repairs in a reasonable time and in such event this
Lease shall continue in effect and the rent shall be abated, if at all, in the
manner provided in this Article 16, or (ii) elect not to effect such repairs and
instead terminate this Lease, by notifying Tenant in writing of such termination
within sixty (60) days after Landlord learns of the necessity for repairs as a
result of damage, such notice to include a termination date giving Tenant sixty
(60) days to vacate the Premises. In addition, Landlord may elect to terminate
this Lease if the Project shall be damaged by fire or other casualty or cause,
whether or not the Premises are affected, if the damage is not fully covered,
except for deductible amounts, by Landlord’s insurance policies. However, if
Landlord does not elect to terminate this Lease pursuant to Landlord’s
termination right as provided above, and the Damage Repair Estimate indicates
that repairs cannot be completed within one hundred eighty (180) days after
being commenced, Tenant may elect, not later than thirty (30) days after
Tenant’s receipt of the Damage Repair Estimate, to terminate this Lease by
written notice to Landlord effective as of the date specified in Tenant’s
notice. Finally, if the Premises or the Project is damaged to any substantial
extent during the last twelve (12) months of the Term, then notwithstanding
anything contained in this Article 16 to the contrary, Landlord shall have the
option to terminate this Lease by giving written notice to Tenant of the
exercise of such option within sixty (60) days after Landlord learns of the
necessity for repairs as the result of such damage; provided, however, that
Landlord shall not have such option if Tenant, at the time of such damage, has
an express option to extend the Term, and Tenant exercises such option by
written notice to Landlord in accordance with the terms and conditions of
Article 31 hereof (as amended by Section 9 of the Second Amendment), within
twenty (20) days following Tenant’s receipt of Landlord’s notice of termination.
A total destruction of the Project shall automatically terminate this Lease.
Except as provided in this Article 16, there shall be no abatement of rent

 

-7-



--------------------------------------------------------------------------------

and no liability of Landlord by reason of any injury to or interference with
Tenant’s business or property arising from such damage or destruction or the
making of any repairs, alterations or improvements in or to any portion of the
Project or the Premises or in or to fixtures, appurtenances and equipment
therein. Tenant understands that Landlord will not carry insurance of any kind
on Tenant’s furniture, furnishings, trade fixtures or equipment, and that
Landlord shall not be obligated to repair any damage thereto or replace the
same. Except for proceeds relating to Tenant’s furniture, furnishings, trade
fixtures and equipment, Tenant acknowledges that Tenant shall have no right to
any proceeds of insurance carried by Landlord relating to property damage. With
respect to any damage which Landlord is obligated to repair or elects to repair,
Tenant, as a material inducement to Landlord entering into this Lease,
irrevocably waives and releases its rights under the provisions of Sections 1932
and 1933 of the California Civil Code. If the Lease is terminated pursuant to
the provisions of this Article 16, effective as of the date of termination,
neither party shall have any further obligation to the other.

 

17. Interruption of Utilities or Building Services. An “Abatement Event” shall
be defined as an event that prevents Tenant from using the Premises or any
portion thereof, as a result of any failure to provide services or access to the
Premises, where (i) Tenant does not actually use the Premises or such portion
thereof, and (ii) such event is not caused by “Force Majeure” (as that term is
defined in the Lease) or by the negligence or willful misconduct of Tenant, its
agents, employees or contractors. Tenant shall give Landlord notice (“Abatement
Notice”) of any such Abatement Event, and if such Abatement Event continues
beyond the “Eligibility Period” (as that term is defined below), then the Basic
Rental and Tenant’s Proportionate Share of Direct Costs shall be abated entirely
or reduced, as the case may be, after expiration of the Eligibility Period for
such time that Tenant continues to be so prevented from using, and does not use,
the Premises or a portion thereof, in the proportion that the rentable area of
the portion of the Premises that Tenant is prevented from using, and does not
use, bears to the total rentable area of the Premises; provided, however, in the
event that Tenant is prevented from using, and does not use, a portion of the
Premises for a period of time in excess of the Eligibility Period and the
remaining portion of the Premises is not sufficient to allow Tenant to
effectively conduct its business therein, and if Tenant does not conduct its
business from such remaining portion, then for such time after expiration of the
Eligibility Period during which Tenant is so prevented from effectively
conducting its business therein, the Basic Rental and Tenant’s Proportionate
Share of Direct Costs for the entire Premises shall be abated entirely for such
time as Tenant continues to be so prevented from using, and does not use, the
Premises. If, however, Tenant reoccupies any portion of the Premises during such
period, the Basic Rental and Tenant’s Proportionate Share of Direct Costs and
Tenant’s obligation to pay for parking allocable to such reoccupied portion,
based on the proportion that the rentable area of such reoccupied portion of the
Premises bears to the total rentable area of the Premises, shall be payable by
Tenant from the date Tenant reoccupies such portion of the Premises. The term
“Eligibility Period” shall mean a period of three (3) consecutive days after
Landlord’s receipt of any Abatement Notice(s).

 

18. Indemnification. Effective as of the date of this Second Amendment, the
following shall be added after the first sentence of Section 13(a) of the
Original Lease: “However, notwithstanding the foregoing, Tenant shall not be
required to indemnify and/or hold Landlord harmless from any loss, cost,
liability, damage or expense, including, but not limited to, penalties, fines,
attorneys’ fees or costs (collectively, “Claims”), to any person, property or
entity to the extent resulting from the negligence or willful misconduct of
Landlord or its agents, contractors, or employees (except for damage to the
Tenant Improvements and Tenant’s personal property, fixtures, furniture and
equipment in the Premises in which case Tenant shall be responsible to the
extent Tenant is required to obtain the requisite insurance coverage pursuant to
this Lease). Landlord hereby indemnifies Tenant and holds Tenant harmless from
any Claims to the extent resulting from the negligence or willful misconduct of
Landlord or its agents, contractors or employees and not covered by insurance
required to be carried under this Lease by Tenant or actually carried by Tenant;
provided, however, that (i) because Landlord maintains insurance on the Project
and Tenant compensates Landlord for such insurance as part of Tenant’s
Proportionate Share of Direct Costs and because of the existence of waivers of
subrogation set forth in Article 14 of this Lease, Landlord hereby indemnifies
and holds Tenant harmless from any Claims to any property outside of the
Premises to the extent such Claim is covered by such insurance, even if
resulting from the negligent acts, omissions, or willful misconduct of Tenant or
those of its agents, contractors, or employees, and (ii) because Tenant must
carry insurance pursuant to Article 14 to cover its personal property within the
Premises and the Tenant Improvements, Tenant hereby indemnifies and holds
Landlord harmless from any Claim to any

 

-8-



--------------------------------------------------------------------------------

property within the Premises, to the extent such Claim is covered by such
insurance, even if resulting from the negligent acts, omissions or willful
misconduct of Landlord or those of its agents, contractors, or employees.”

 

19. Representations and Warranties of Landlord. Landlord represents and warrants
to Tenant that (a) Landlord has full power and authority and right to execute
and deliver this Second Amendment and does not require the consent of any other
party (including, but not limited to, any lender having a lien encumbering the
Building) to execute and deliver this Second Amendment (or if such consent is
required, it has been obtained), and (b) the individual signing this Second
Amendment on behalf of Landlord has the full power and authority to execute this
Second Amendment on behalf of Landlord.

 

20. Representations and Warranties of Tenant. Tenant represents and warrants to
Landlord that (a) Tenant has full power and authority and right to execute and
deliver this Second Amendment and does not require the consent of any other
party to execute and deliver this Second Amendment, and (b) the individual
signing this Second Amendment on behalf of Tenant has the full power and
authority to execute this Second Amendment on behalf of Tenant.

 

IN WITNESS WHEREOF, this Second Amendment has been executed as of the day and
year first above written.

 

“LANDLORD”

 

ARDEN REALTY FINANCE PARTNERSHIP, L.P.,

a California limited partnership

   

By:

 

ARDEN REALTY FINANCE, INC.,

a California corporation

   

Its:

 

Sole General Partner

   

By:

 

/s/ Robert C. Peddicord

--------------------------------------------------------------------------------

   

Its:

 

Senior Vice President Leasing and Operations

“TENANT”

 

DIGITAL INSIGHT CORPORATION,

a Delaware corporation

   

By:

 

/s/ Elizabeth S.C.S. Murray

--------------------------------------------------------------------------------

   

Print Name:

 

Elizabeth S.C.S. Murray

   

Title:

 

Executive Vice President, Chief Financial Officer

   

By:

 

 

--------------------------------------------------------------------------------

   

Print Name:

 

 

--------------------------------------------------------------------------------

   

Title:

 

 

--------------------------------------------------------------------------------

 

-9-